DETAILED ACTION
This communication is in respond to application filed on March 12, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “...transmitting a response to indicative of whether the second certificate appears on the ledger” in lines 7-8, it is not clear what the response is to, since there’s no prior request or inquiry recited in the claim.
Claim 9 recites the limitation “the document includes the attachment”, the scope of this limitation is not clear. As recited in parent claim 1, “a message and an attachment received by said computer” indicates the attachment is part of a message, however, as recited in parent claim 8, the document is received by the computer in a different process, therefore it is not clear how the 
Claim 14 recites the limitation "said letter" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the following rejection, this limitation is read as “said ledger”.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PG-PUB No. 2013/0275762 A1 to Tomkow (hereinafter Tomkow).
As per claim 1, Tomkow disclosed a system for authenticating message attachments (Tomkow, Fig. 3), comprising: 

a ledger database in data communication with said computer (Tomkow, par 0062, On receiving a message for transmission, the third party server 14 will create records in a database for each message that will be used to store information related to the message, the database corresponds to a ledger database); 
a message and an attachment received by said computer (Tomkow, par 0039, “A server transmits a message and attachments from a sender to a recipient”); 
software executing on said computer for generating a certificate based on at least one of the message and the attachment (Tomkow, par 0062-0070, records created for message are equivalent of certificates for the messages); 
software executing on said computer for recording the certificate on the ledger (Tomkow, par 0062-0070, records for messages are created and stored in database); 
software executing on said computer for transmitting the message and the attachment to at least one counterparty (Tomkow, par 0039, server transmits message and attachment from sender to recipient).

As per claim 2, Tomkow disclosed the system of claim 1, further comprising software executing on said computer for transmitting a confirmation that the certificate has been recorded to at least one counterparty (Tomkow, par 0289, “Server 64 can optionally send a confirming e-mail 72 to message sender 60. Confirmation message 72 can be a simple text message indicating that a message was received and made of record”).



As per claim 5, Tomkow disclosed the system of claim 4, wherein the identity is determined from the message (Tomkow, par 0062-0070, 0088, and 0111-0113, the third party server extracts related information from message received).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow.
As per claim 3, Tomkow disclosed the system of claim 1, Tomkow does not explicitly disclose software executing on said computer for transmitting a confirmation that the certificate has not been recorded to at least one counterparty; however, in an different embodiment, Tomkow disclosed the concept of transmitting notification of failure for verification/delivery (Tomkow, par 0219, “...notify the nominal sender of the message of delivery success or failure”, par 0338, “...a message reporting a failure of authentication is returned to the reply-address of the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow as applied to claim 1 above, and further in view of US PG-PUB No. 2010/0257352 A1 to Errico (hereinafter Errico).
As per claim 6, Tomkow disclosed the system of claim 1, wherein the certificate is generated based on attachments (Tomkow, par 0039, “a hash of the attachments”, par 0018, “The digital signature can be created using known digital signature techniques, such as by performing a hash function on the message to produce a message digest and then encrypting the message digest. Separate digital signatures can be created for the body of the message, any attachments, and for the overall message including the body, the attachments, and the individual message digests”); Tomkow does not explicitly disclose the attachment being PDF format, however, in an analogous art in message authentication, Errico disclosed authenticating email messages with attachments of a variety of formats including PDF (Errico, par 0042-0043, the system “allows for the attachments in many formats such as PDF, DOC, pictures, voice files, movie files, virtually any of the formats can become attachments within the system's secure environment...”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Tomkow to incorporate the supporting of attachment .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow as applied to claim 1 above, and further in view of US PG-PUB No. 2008/0141026 A1 to Cordery et al. (hereinafter Cordery).
As per claim 7, Tomkow disclosed the system of claim 1; Tomkow does not explicitly disclose software for recording an expiration date on the ledger in a manner relating the expiration date to the certificate; however, in an analogous art in electronic message authentication, Cordery disclosed recording an expiration date on the ledger in a manner relating the expiration date to the certificate (Cordery, par 0016, “the certificate created by the trusted third party computer system 35 is valid for only a specified period (e.g., one month). In other words, the certificate expires after a specified period (e.g., one month). As a result, any emails that are sent to the recipient by the mailer computer system 25 after the expiration of the specified period will not be delivered (or delivered with an indication of failed verification) because the certificate for the recipient and the business emailer will not be able to be verified”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Tomkow to incorporate the implementation of setting valid period for certificate as disclosed by Cordery, such modification would provide increased flexibility to user by allowing customization of time frame for certification.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow as applied to claim 1 above, and further in view of US PG-PUB No. 2004/0255120 A1 to Botti et al. (hereinafter Botti).


As per claim 9, Tomkow-Botti disclosed the system of claim 8, wherein the document includes the attachment (Tomkow, Fig. 10 and par 0298).

As per claim 10, Tomkow-Botti disclosed the system of claim 8, wherein the response indicates that the document appears on the ledger (Tomkow, Fig. 10 and par 0298, and Botti, par 0034-0036, “This second digital signature is compared against the original digital signature, and if they are the same, then the Authentidate server 906 will issue notice that the document is verified”; the reasons of obviousness have been noted in the rejection of claim 8 above and applicable herein).

As per claim 13, Tomkow-Botti disclosed the system of claim 8, wherein the response indicates that the document does not appear on the ledger (Tomkow, Fig. 10 and par 0298, and Botti, par 0034-0036, “This second digital signature is compared against the original digital signature, and .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Botti as applied to claim 10 above, and further in view of Cordery.
As per claim 11, Tomkow-Botti-Cordery disclosed the system of claim 10, wherein the response indicates an expiration date (Tomkow, Fig. 10 and par 0298, and Botti, par 0034-0036, providing user response with verification result; and Cordery, Cordery, par 0016, certificate is valid for a specified period; the reasons of obviousness have been noted in the rejection of claims 7 and 8 above and applicable herein).

As per claim 12, Tomkow-Botti-Cordery disclosed the system of claim 11, wherein the expiration data has passed (Tomkow, Fig. 10 and par 0298, and Botti, par 0034-0036, providing user response with verification result; and Cordery, par 0016, certificate is valid for a specified period; the reasons of obviousness have been noted in the rejection of claims 7 and 8 above and applicable herein).

Claims 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow as applied to claim 1 above, and further in view of US PG-PUB No. 2015/0172251 A1 to Ticó Farré (hereinafter Ticó Farré).
As per claim 14, Tomkow disclosed the system of claim 1, further comprising: 
an adjustment received by said computer (Tomkow, par 0140-0144, MTA DSNs returned to server (with status update, which corresponds to adjustment (of delivery status)); and 

Tomkow does not explicitly disclose software executing on said computer for correlating the adjustment with a second certificate recorded on said ledger; and software executing on said computer for recording the adjustment on said letter in a manner relating it to the second certificate; However, in an analogous art in message authentication, Ticó Farré disclosed the concept of generating a second certificate based on delivery status and record the corresponding adjustment with the second certificate (Ticó Farré, par 0065-0066, “Receiving from the destination email server a confirmation of the acceptance or refusal of the email message; Generating a certification file comprising at least the electronic fingerprint of the email message and the confirmation of the acceptance or refusal of the email message from the destination email server”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Tomkow to incorporate the concept of generating and recording certificate for email delivery status confirmation as disclosed by Ticó Farré, such modification would provide user means for verifying authenticity of delivery confirmation in addition to means for verifying authenticity for delivered content.

As per claim 17, Tomkow-Ticó Farré disclosed the system of claim 14, wherein the adjustment includes a document (Tomkow, par 0140-0144, MTA DSNs returned to server (with status update, which corresponds to adjustment (of delivery status), the received MTA DSN corresponds to a document).

As per claim 18, Tomkow-Ticó Farré disclosed the system of claim 17, wherein the document is an updated version of at least one of the message and the attachment (Tomkow, par 0140-0144, 

As per claim 19, Tomkow-Ticó Farré disclosed the system of claim 17; Tomkow does not explicitly disclose software executing on said computer for generating a third certificate based on said document; and software executing on said computer for recording the third certificate on said ledger in a manner relating it to said adjustment; however, Ticó Farré further disclosed generating third certificate for received content (Ticó Farré, par 0056, new digital signature generated with new timestamp to ensure validity of certification); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Tomkow to also incorporate the generating of new digital signature as disclosed by Ticó Farré, in order to ensure certified content can be verified for extended period of time.

As per claim 20, Tomkow-Ticó Farré disclosed the system of claim 14, further comprising software executing on said computer for transmitting a confirmation that the adjustment has been recorded on said ledger to at least one counterparty (Tomkow, par 0183, delivery receipt and reading notices are sent to the original sender of the made-of-record message).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Ticó Farré as applied to claim 14 above, and further in view of US PG-PUB No. 2015/0271122 A1 to Jalisatgi et al. (hereinafter Jalisatgi).
As per claim 15, Tomkow-Ticó Farré disclosed the system of claim 14; Tomkow-Ticó Farré does not explicitly disclose the adjustment includes a revocation; however, in an analogous art in communication security, Jalisatgi disclosed sending server request for adjustment via email commands for revoking and renewal of certificate (Jalisatgi, par 0044, email containing management commands such as renew, revoke or viewing details certificate); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of  Tomkow to further incorporate the email with management commands for revoking or renewal of certificate as disclosed by Jalisatgi, such modification would provide user the flexibility for customizing validation period of the certificate records and thus more desirable.

As per claim 16, Tomkow-Ticó Farré-Jalisatgi disclosed the system of claim 14, wherein the adjustment includes a renewal (Jalisatgi, par 0044, email containing management commands such as renew, revoke or viewing details certificate; the reasons of obviousness have been noted in the rejection of claim 15 above and applicable herein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benisti et al. (US PG-PUB No. 2017/0026329 A1) disclosed a method and system for certifying electronic messages.
Srinivasan (US PG-PUB No. 2003/0126085 A1) disclosed a method and system for dynamic authentication of electronic messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491